Citation Nr: 1221582	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence had been received with respect to a claim of entitlement to service connection for a duodenal ulcer.

2.  Whether new and material evidence had been received with respect to a claim of entitlement to service connection for a disability manifested by epigastric pain, other than duodenal ulcer.

3.  Entitlement to service connection for a psychiatric disability, to include major depression and anxiety disorders.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from July 1974 until August 1974.

By a decision entered in April 1975, the RO in Des Moines, Iowa, denied service connection for duodenal ulcer and abdominal pain of undetermined etiology.  The Veteran initiated an appeal of the RO's decision, and he was issued a statement of the case (SOC) in May 1975.  Thereafter, he did not perfect his appeal by filing a substantive appeal.  Moreover, new and material evidence within the meaning of 38 C.F.R. § 3.156(a) was not received within a year of that determination.  As a result, the RO's decision became final.  See 38 C.F.R. §§ 19.118, 19.153 (1975).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that declined to reopen previously filed claims for service connection for a duodenal ulcer and epigastric pain not associated with a duodenal ulcer, and from a January 2011 rating decision of the St. Louis RO in which the RO denied service connection for depression with episodes of anxiety.

These issues of whether new and material evidence had been received with respect to claims for service connection for a duodenal ulcer and for epigastric pain were twice previously before the Board.  In March 2006, the issues were remanded to obtain treatment records and to clarify whether the Veteran desired a hearing in conjunction with his appeal.  Those matters returned to the Board in April 2007, at which time the issues were again remanded to clarify whether the Veteran wanted a hearing before a member of the Board.

Ultimately, the Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO in September 2007.  

As addressed below, in September 2007, the Veteran withdrew his appeal regarding the issues of whether new and material evidence had been received with respect to claims for service connection for a duodenal ulcer and service connection for a disability manifested by epigastric pain, other than a duodenal ulcer.

The issue of entitlement to service connection for a psychiatric disability, to include major depression and anxiety disorders, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a September 2007 signed statement, the Veteran indicated that he desired to withdraw his appeal of the issues of whether new and material evidence had been received with respect to a claim of entitlement to service connection for a duodenal ulcer, and whether new and material evidence had been received with respect to a claim of entitlement to service connection for a disability manifested by epigastric pain, other than duodenal ulcer.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of whether new and material evidence had been received with respect to claims of entitlement to service connection for a duodenal ulcer and for a disability manifested by epigastric pain, other than duodenal ulcer, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran, in a September 2007 signed statement, withdrew his appeal as to the issues of whether new and material evidence had been received with respect to a claim of entitlement to service connection for a duodenal ulcer, and whether new and material evidence had been received with respect to a claim of entitlement to service connection for a disability manifested by epigastric pain, other than duodenal ulcer.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.


ORDER

The appeal is dismissed as to the issues of whether new and material evidence had been received with respect to a claim of entitlement to service connection for a duodenal ulcer, and whether new and material evidence had been received with respect to a claim of entitlement to service connection for a disability manifested by epigastric pain, other than duodenal ulcer.


REMAND

This matter must be remanded to obtain additional available records relevant to the Veteran's claim, and for a VA examination.  In remanding this appeal, the Board acknowledges that this matter was filed as a Fully Developed Claim (FDC) pursuant to Secretary of Veterans Affairs Eric K. Shinseki's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting, if not eliminating, the need for further development of the claim by VA.  As part of the FDC process, a Veteran is to submit all evidence relevant and pertinent to his claim.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim; this additional development may include obtaining additional records and/or providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.  

For sake of clarity, the Board initially notes that the scope of the claim most reasonably encompasses a claim of service connection for any psychiatric disorder, to include major depression and anxiety disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

With regard to obtaining records, the Veteran indicated on his VA Form 9 substantive appeal that he was diagnosed with depression within the year following service.  The only record in the claims file between the Veteran's 1974 separation from service and 2004 that is potentially relevant to the claim for service connection is a January 1975 report from the VA Hospital in Iowa City, Iowa, that noted that the Veteran had "psychological and sociological disorders."  It is unclear if this document is the "diagnosis" the Veteran referenced on his Form 9, or whether there are additional records related to treatment for a psychiatric disorder from the period shortly after service.  On remand, the agency of original jurisdiction (AOJ) should inquire of the Veteran the name and location of the medical provider who diagnosed depression in the year immediately following service.  If the Veteran is able to provide the relevant information, the AOJ should attempt to obtain all relevant records from the provider identified.  Regardless of whether the Veteran responds to the inquiry, the AOJ should obtain all records relevant to any psychiatric diagnosis or treatment from August 1974 to the present from the Iowa City VA Medical Center.

The Veteran's neighbor indicated in April 2006 that the Veteran's only source of income was Social Security (SSA) benefits, which suggests that the Veteran is on SSA disability.  There are no SSA records associated with the claims file.  While there is no allegation that these records pertain to the Veteran's psychiatric disability, Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), as this matter is being remanded, such records should be obtained from the SSA prior to adjudication of the claim.

This matter is also being remanded for a VA examination to determine the appropriate diagnosis of the Veteran's psychiatric disability, and whether that disability is related to service.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2011); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has a current diagnosis of major depression, satisfying the first McLendon requirement.  He is competent to address his observable symptomatology, Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), and in this regard, he has described depression that began when he was told that he was to be medically discharged from the military; such testimony satisfies the second prong of McLendon, an in-service event, and the third prong, an indication that the current disability is related to his military service.  Further, there is insufficient competent medical evidence regarding the Veteran's current diagnosis and the etiology of his disability.  As such, a VA examination is warranted to diagnose the Veteran's current psychiatric disability, and to obtain an opinion as to whether such disability was incurred during service.

The Board finds that the "presumption of soundness" applies to the Veteran's claim.  38 C.F.R. § 3.304(b) (2011).  In this regard, a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (2011); 38 C.F.R. § 3.304.  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness).  

The evidence demonstrates that the Veteran had no preexisting psychiatric disability noted upon acceptance and enrollment in the Marine Corps.  On a December 1973 Report of Medical Examination, Dr. J.R. noted that the Veteran's psychiatric state was "normal" upon clinical evaluation.  While this is in contrast to the Veteran's December 1973 self-completed pre-service Report of Medical History, on which he indicated that he had "[d]epression or excessive worry," the Veteran's statement in this regard carries no weight.  38 C.F.R. § 3.304(b)(3); see also, Miller v. West, 11 Vet. App. 345 (1998).  

To rebut the presumption of soundness there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Wagner, 370 F.3d at 1096; see also VAOPGCPREC 3-2003.   "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

If a condition is noted at the time of service entrance, a Veteran is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Likewise, section 3.303(c) provides for a finding that a psychiatric disability preexisted service under certain circumstances: 

[i]n the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.

38 C.F.R. § 3.303(c) (2011).  

There is no clear and unmistakable evidence that the Veteran's psychiatric disability preexisted service.  Indeed, the Veteran was medically discharged from service in August 1974, following a medical board finding that he did not meet the minimum standards for enlistment or induction.  The medical board made no findings regarding the Veteran's psychiatric condition at that time.  In January 1975, the Veteran was examined at the Iowa City VA Hospital related to epigastric pain.  On the examination report, "pertinent clinical diagnoses noted but not treated" included "psychological and sociological disorders."  In the examination summary, Dr. S.A. provided the following relevant to the Veteran's then-current psychiatric condition:

Review of systems was remarkable for his psychiatric problems.  The patient stated that he wanted surgery.  That was his admission request, so that he could rid himself of the ulcer and return to the Marine Corps, which he felt was his only hope of any employment.  He claimed that he was not able to read.  This arose out of having to discontinue school early secondary to his parents' death, as well as possible encephalitis as a child.  He stated to me that he would kill himself if the pain didn't increase, and therefore wanted it cut out.  

There is no other evidence related to the Veteran's psychiatric condition at induction.  The evidence available suggests an existing psychiatric diagnosis in January 1975, but is not clear and unmistakable evidence that any psychiatric diagnosis preexisted the Veteran's July 1974 induction.  Wagner, 370 F.3d at 1096.

Therefore, for purposes of this examination, the examiner should presume that the Veteran did not have any psychiatric disability prior to his July 1974 induction into active duty in the Marine Corps.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the name and location of the medical provider who diagnosed him with depression in the year immediately following service.  If the Veteran is able to provide the relevant information, the AOJ should attempt to obtain all relevant records from the provider identified.  

Regardless of whether the Veteran responds to the AOJ's inquiry, the AOJ should obtain all records relevant to any psychiatric diagnosis or treatment from August 1974 to the present from the Iowa City VA Medical Center.

2.  Request that the SSA provide the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

3.  After obtaining all available records pursuant to Paragraphs 1 and 2 of this remand, the AOJ should schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current acquired psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner. The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its onset during or is otherwise attributable to the Veteran's active service.  

Any opinion should be accompanied by a clear statement of the examiner's reasons and bases, consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


